OPINION

Per Curiam:

Appellant contends the district court abused its discretion in failing to grant her motion to modify a decree of divorce. We disagree.
Pursuant to the modification provision of an integrated separation and property support agreement, appellant sought an increase in alimony payments from her husband. After a hearing, the district court denied her motion. We have reviewed the record and find no abuse of the district court’s discretion. Adler v. Adler, 80 Nev. 364, 394 P.2d 350 (1964); see: Porter v. Porter, 473 P.2d 538 (Mont. 1970); Moses v. Moses, 394 P.2d 601 (Colo. 1964); cf. Nace v. Nace, 489 P.2d 48 (Ariz. 1971); Gordon v. Gordon, 266 P.2d 786 (Wash. 1954).
Affirmed.